Citation Nr: 1008962	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-35 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, secondary to lumbar paravertebral fibromyositis, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1989 to February 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, continued a 10 percent 
rating for the service-connected back disorder.  In December 
2004, the RO increased the disability rating to 20 percent, 
effective from February 2, 2004.  In June 2005, the RO 
increased the disability rating to 40 percent, effective from 
February 2, 2004.

In June 2004, the Veteran requested an RO hearing in 
connection with the current claim.  He cancelled this hearing 
request in October 2004.  

The Veteran's claim was previously before the Board in 
September 2007 and February 2009, when it was remanded for 
additional evidentiary development.  


FINDING OF FACT

Degenerative disc disease, secondary to lumbar paravertebral 
fibromyositis, currently manifests with chronic pain, forward 
flexion limited to 20 degrees, and less than 6 weeks of 
incapacitating episodes; and with subjective complaint of 
radiating pain to the bilateral lower extremities, but the 
objective evidence does not show neurologic impairment or 
dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent, for 
degenerative disc disease, secondary to lumbar paravertebral 
fibromyositis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5021, 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The RO provided initial VCAA notice regarding his increased 
rating claim by way of February 2004 correspondence.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  The RO provided 
additional VCAA notice in September 2007, which included 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disability under consideration, pursuant to the holding in 
the Dingess decision.  The case was thereafter readjudicated 
by way of a September 2008 supplemental statement of the 
case.  

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA treatment records.  The Veteran was also 
afforded VA examinations.  He has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

In September 2007, the Board remanded the case for the RO to 
obtain VA medical records dating from March 2004, to include 
a February 2005 EDX report.  The Veteran was also to be 
scheduled for a VA examination to assess the severity of his 
condition.  The examiner was to assess any neurological 
abnormalities associated with the service-connected 
disability.  If no neurological abnormalities were found, the 
examiner was asked to address the December 9, 2004 treatment 
record in the claims folder.  The VA medical records, 
including the February 2005 EDX report were obtained as were 
two VA examinations.  The August 2008 VA examiner addressed 
the December 9, 2004 treatment record.  In February 2009, the 
Board remanded the case for the RO to obtain and associate 
with the claims folder a copy of the January 2008 VA 
examination report and VA treatment records dating from July 
17, 2008.  This was accomplished on remand.  Accordingly, the 
Board finds that the RO has complied with the Board's remand 
instructions.        

To the extent that VA has failed to fulfill any duty to 
notify and assist the Veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 
Vet. App. 506 (2007).

The rating criteria for rating the Veteran's low back 
disability are contained in the General Rating Formula for 
Diseases and Injuries of the Spine.  The criteria are as 
follows: (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

A 40 percent rating is assigned if forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent scheduler 
evaluation is assigned if there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5237.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Id. at Note 1.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. Id. at Note 2.

Note (5) indicates that unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Id. at 
Note 5.

Under DC 5243, IVDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
maximum rating is warranted.  38 C.F.R. § 4.71a, DC 5243 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional impairment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).  
These provisions are not for consideration; where, as in this 
case, the Veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires 
ankylosis.  

VA outpatient treatment records dating from January 2004 show 
complaints and clinical treatment for chronic low back pain, 
including physical therapy, injections, and medication.  The 
records reflect that in January 2004, the Veteran experienced 
an acute, sharp back pain following one of his therapy 
sessions.  He went to the emergency room where he was treated 
with medication.  On follow-up with his primary care 
physican, he reported decreased pain and denied leg weakness 
or other symptoms.  On objective evaluation, his range of 
motion was intact, muscle tone was adequate, and there was 
tenderness at the paravertebral muscles.  He was unable to 
elevate his legs though.  When seen in March 2004, the 
Veteran reported continued chronic low back pain secondary to 
muscle spasms, with only partial relief from use of 
prescribed medication.  The examiner reported that there was 
no evidence of lumbosacral radiculopathy or neurological 
deficits.  

The Veteran was scheduled for a VA examination to be held in 
March 2004, however, he failed to report as scheduled.  

A VA examination was conducted in November 2004, at which 
time the claims file was not available for review.  The 
Veteran reported a constant aching low back pain, with 
occasional sharp sudden pain, with radiation down the lower 
left extremity.  He also reported occasional locking and 
spasms of the low back muscles, plantar numbness, a pins-and-
needles sensation in his feet, and fecal urgency.  He denied 
fecal or urinary incontinence.  He indicated that the low 
back pain was usually a three or four, on a 1-10 scale; 
however, the pain occasionally became severe at level 10 on 
flare-up.  This severe pain occurred several times per week, 
lasted several minutes and was not associated with any 
specific event.  He further reported that the flare-ups 
caused him to require assistance with bathing and prevented 
prolonged walking eight to nine times in a one-year span.  
The Veteran used a lumbosacral corset for his back, but 
denied any assistive walking devices.  Functional impairment 
included the inability to move equipment, such as 
televisions, as a part-time electronics technician.  He was 
independent in activities of daily living, but occasionally 
needed assistance to dress and bathe.  

On physical examination, the Veteran's posture was erect and 
he had a symmetrical spinal motion.  The examiner attempted 
range of motion studies but the Veteran said he was unable 
when asked to bend forward, extend and move to the side 
because it would cause much pain.  He made one weak attempt 
to bend forward and was able to bend to approximately 30 
degrees.  Extension was also very brief, short and quick to 
about 10 degrees.  The Veteran refused to do any other range 
of motion since it caused him pain.  The Veteran complained 
of pain during flexion and extension.  No repetitive motion 
studies were done as the Veteran said he could not do 
anymore.  The examiner noted that there was no evidence of 
weakness or lack of endurance, and the Veteran did not appear 
to be excessively fatigued while sitting on the examination 
table without back support.  Spinal contour was preserved and 
the Veteran had a normal gait.  There were no postural or 
muscular abnormalities and no ankylosis.  The examiner stated 
that the sensory examination was unreliable due to non-
reproducible results.  However, there was no atrophy in the 
lower extremities, and muscle tone was normal.  Bilateral 
patellar and Achilles reflexes were +2.  Lasegue's Sign was 
negative.  The diagnosis was fibromyositis.

A VA physical therapy/outpatient interdisciplinary functional 
assessment dated in November 2004 noted that the Veteran was 
an electronic technician and had to frequently change 
position from sitting to standing to walking.  He also had to 
sometimes carry heavy objects.  His pain was noted to 
interfere with his performance at work.  His endurance for 
sitting was poor and for standing and walking it was fair.  
Treatment records dated throughout December 2004 reflect 
continued back pain with a complaint of pain irradiation down 
to the left leg.  Physical examination was equivocal for a 
left lower extremity radiculopathy.  The Veteran was given a 
cane for ambulation assistance as needed.  He was also placed 
on relative bedrest for two weeks, with light duty.  In a 
December 9, 2004, treatment record, it was noted that the 
Veteran had neuropathic characteristics worse in the left 
lower extremity, however, the "[p]hysical exam [was] 
equivocal for left LE radiculopathy."  In February 2005, an 
electrodiagnostic test was conducted to rule out any left L4-
L5-S1 radiculopathy based on the Veteran's history of chronic 
pain with radiation to left lower extremity suggestive of a 
neuropathic component; however, the Veteran was unable to 
complete the EMG due to pain.  Significantly though, the note 
indicated that prior physical examination was equivocal for 
radiculopathy and a lumbar MRI showed no abnormality. 

In June 2005, a VA examiner reviewed the claims folder and 
opined that the Veteran had degenerative disc disease, L3-L4 
and L4-L5, but no disc herniation.  In September 2005, the 
Veteran was seen in the emergency room with chronic back pain 
that was not responding to medication.  The pain was 
localized at the left lower back with no radiation to the 
legs.  There was no leg numbness or tingling.  His motor 
strength in the lower extremities was 5/5.  The diagnostic 
impression was that his back pain was related to muscle spasm 
and that there were no radicular findings.  

A January 2006 treatment note shows the Veteran reported 
between six and seven episodes of falling secondary to sharp 
back pain with irradiation to the left lower extremity.  He 
denied leg weakness or giving way, and stated that he falls 
because he is unable to tolerate standing position.  After 
the acute pain dissipates, the exacerbation of low back pain 
continues for 2-3 days, sometimes requiring bed rest.  The 
Veteran was seen in the emergency department in March 2007, 
with a subjective complaint of back pain exacerbation.  He 
reported that he had chronic low back pain secondary to 
sciatica.  Straight leg raises were negative bilaterally and 
he had 5/5 motor strength in the lower extremities.  He was 
again seen in the emergency room several days later.  He was 
treated with an injection and pain medications.  In a 
November 2007 correspondence, the Veteran's physician noted 
desiccation at the L3-L4 and L4-L5 discs, but no herniation. 

A VA examination was conducted in January 2008.  The Veteran 
described his lumbar pain as a stabbing and current-like pain 
sensation that radiated into his lower left foot.  He 
currently used medication with good results.  There was no 
history of urinary, bowel, or sexual disturbance.  He 
endorsed symptoms of decreased motion, stiffness, weakness, 
spasms and pain in the lumbar area, with pain that radiated 
into his lower left extremity.  The Veteran reported constant 
and severe daily pain.  He also reported severe weekly flare-
ups lasting more than an hour, caused by prolonged sitting or 
standing and relieved by bed rest and medication.  The flare-
ups made him unable to prevented him from walking long 
distances.  The Veteran used two crutches to ambulate.  The 
Veteran noted that he was currently employed on a full-time 
basis, and had missed 4 weeks from work in the past 12-month 
period due to low back pain.

On objective physical examination, spasms, guarding, pain 
with motion and tenderness were present in the thoracic 
sacrospinals.  Weakness and atrophy were absent.  The muscle 
spasm, tenderness, and guarding were not severe enough to 
cause abnormal spinal contour or gait.  There were no 
abnormal spinal curvatures except lumbar flattening.  In the 
lower extremities, muscle tone was normal with no atrophy.  
The examiner reported there was no ankylosis.  The active 
range of motion in the thoracolumbar spine included: forward 
flexion from 0 to 20 degrees, pain began at 15 degrees; 
extension from 0 to 10 degrees, with pain from 5 to 10 
degrees; and right and left lateral flexion and rotation were 
from 0 to 10 degrees, with pain from 6 degrees.  On 
repetitive motion of the joint, flexion was possible from 0 
to 16 degrees; extension was from 0 to 6; lateral flexion and 
rotation were from 0 to 8 degrees, due to pain.  The 
examiner's diagnoses were lumbar degenerative disc disease 
and lumbar muscle spasm.  The effect on the Veteran's 
employment was significant due to pain.

At a VA examination conducted in August 2008, the Veteran 
reported that he used prescription medication with fair 
response.  He denied any bowel, bladder, or sexual 
dysfunction, but did endorse symptoms of numbness, 
paresthesias and leg and foot weakness.  He also endorsed 
symptoms of decreased motion, stiffness, weakness, spasms and 
pain in the lower back, with pain radiating into the left 
leg.  The Veteran also reported severe weekly flare-ups 
lasting more than an hour.  They were caused by forward 
bending and relieved by rest and medication.  The flare-ups 
prevented activities of daily living.  He reported one 
incapacitating episode over the past 12 months, on January 
30, 2008; which required emergency medical treatment for 
severe low back pain.  The Veteran reported that he used a 
wheelchair and could not walk more than a few yards.    

On objective physical examination, symptoms of spasms, 
guarding, pain and tenderness were present in the thoracic 
sacrospinals.  Weakness and atrophy were absent.  The muscle 
spasm, tenderness, and guarding were not severe enough to 
cause abnormal spinal contour or gait.  On inspection of the 
spine, the Veteran's pelvis was tilted to the right, his head 
position was normal, and his left shoulder was slightly 
higher than the right.  The only abnormal spinal curvature 
noted was lumbar flattening.  Muscle tone was normal, with no 
atrophy.  There was non-dermatomal loss of sensation on the 
left lower extremity, the right was normal.  There was no 
ankylosis.  The active range of motion in the thoracolumbar 
spine included: forward flexion from 0 to 20 degrees, pain 
began at 10 degrees; extension from 0 to 10 degrees, with 
pain from 10 degrees; and right and left lateral flexion was 
from 0 to 10 degrees, with pain from 0 degrees; and right and 
left lateral rotation was from 0 to 15 degrees, with pain 
from 15 degrees.  On repetitive motion of the joint, the 
additional limitation of motion in terms of flexion was from 
20 to 90 degrees; extension and lateral flexion was from 10 
to 30; and right and left lateral rotation was from 15 to 30 
degrees, all due to pain.  

The examiner noted that a January 2008 MRI showed L2-L3 
paravertebral extrusion with superior migration of the 
extruded material; disc desiccation at L3-l4 and L4-L5; and 
straightening of the lumbar lordosis as in lumbar muscle 
spasm.  A needle EMG conducted with the current VA 
examination was normal and revealed no evidence of 
lumbosacral radiculopathy on the left side.  The examiner's 
diagnoses were lumbar degenerative disc disease, lumbar 
paravertebral fibromyositis; no evidence of radiculopathy by 
physical examination or radiculopathy.  The Veteran reported 
having lost 14 days of work in the past 12-month period due 
to his low back disorder.  The examiner stated that the 
effect on the Veteran's employment was significant and 
resulted in assignment of different duties, increased 
tardiness and absenteeism.  The effects on his occupation 
were decreased mobility, problems with lifting and carrying, 
weakness or fatigue and decreased strength in the lower 
extremity and pain.  The examiner opined that there was no 
neurological abnormality associated with the service-
connected disability.  After reviewing the VA note of 
December 9, 2004, the examiner indicated that the VA 
physician only described possible neuropathic pain on the 
Veteran's left leg.  

The Veteran's service-connected back disorder is currently 
evaluated at 40 percent disabling, pursuant to 38 C.F.R. § 
4.71a, DC 5021-5242.  Diagnostic Code 5021 pertains to 
myositis, which is to be rated on limitation of motion as 
arthritis, and Diagnostic Code 5242 pertains to degenerative 
arthritis of the spine.  Based on the Board's review of the 
evidence, the Veteran's service-connected low back disability 
does not meet the criteria for a rating in excess of 40 
percent.  The Veteran has limitation of motion that equates 
to a 40 percent rating under DC 5242.  To warrant higher 
disability ratings under the revised criteria the evidence 
must show either unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); or 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2009).  

Here, the evidence shows the Veteran's low back is not 
ankylosed.  The various VA examination reports show the 
Veteran could achieve forward flexion, extension, and both 
lateral bending and side rotation, though his range of motion 
was severely limited.  Moreover, examiners stated that his 
spine is not ankylosed.  Furthermore, because the 40 percent 
evaluation is the maximum for limitation of motion without 
ankylosis further DeLuca consideration is not warranted.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Also, the only evidence of physician-ordered bed rest for 
acute signs and symptoms due to intervertebral disc syndrome 
treatment was in December 2004, and was for a period of two 
weeks.  The Veteran reported missing four weeks of work in 
the past 12-month period at his January 2008 examination; and 
14 days of work in the past 12-month period at the August 
2008 examination.  However, there is no indication from the 
record that this was physician-ordered bed rest for acute 
signs and symptoms due to IVDS.  Therefore, as there is no 
evidence of a minimum of six weeks of physician-ordered bed 
rest for acute signs and symptoms due to IVDS, a 60 percent 
disability rating is not warranted under DC 5243.  

The Board has also considered whether there are separate 
associated neurologic abnormalities, particularly with 
respect to the left lower extremity.  There is no evidence of 
bowel or bladder impairment due to the service-connected low 
back disability.  In December 2004, a medical provider 
indicated that the Veteran had neuropathc symptoms in the 
left lower extremity.  Moreover, the Veteran has repeatedly 
reported that he has radiating pain down the left extremity 
and sometimes the right lower extremity.  However, the 
preponderance of the evidence is against finding that the 
Veteran has an associated objective neurologic abnormality of 
either lower extremity.  As reported by the VA examiner in 
August 2008, the December 2004 VA physician only reported 
that the Veteran had neuropathic symptoms.  The medical 
evidence as a whole, including the August 2008 VA examination 
report, which included a thorough neurological evaluation, 
along with testing, shows that the Veteran does not have a 
neurological condition affecting the left lower extremity.  
While the Veteran on occasion reports symptoms with respect 
to his right lower extremity, no objective evidence shows 
that he has a neurological impairment affecting that 
extremity.  As the Veteran is not competent to diagnose a 
neurological condition, a separate rating for neurologic 
abnormalities in the lower extremities is not warranted.  To 
the extent that the Veteran reports he has pain radiating 
into the lower extremities, the Board finds that such 
symptoms are considered in the 40 percent rating assigned to 
the disability.

Due consideration has been given to Hart v. Mansfield, 21 
Vet. App. 505 (2007); however an evaluation in excess of 40 
percent is not warranted for any portion of the time period 
under consideration.  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted in Thun v. Peake, 
22 Vet. App. 111 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.  

In this case, the record does not show an exceptional 
disability picture such that the schedular evaluations are 
inadequate.  The Veteran is assigned the maximum rating 
available for limitation of motion and as ankylosis is not 
present, a higher schedular evaluation is not warranted.  The 
Veteran's signs and symptoms as described above are 
contemplated within the schedular criteria for rating lumbar 
spine disabilities.  In particular, his pain, including 
radiating pain and limitation of motion due to his disability 
are encompassed within the assigned rating.  Moreover, the 
assigned 40 percent rating itself recognizes that there is 
significant functional impairment resulting from the service-
connected disability.  In addition, the record does not 
reflect frequent hospitalization for treatment of his 
service-connected back disorder or a marked interference with 
employment beyond that contemplated by the rating schedule.  
The Veteran has sought emergency treatment specifically for 
low back pain on at least three occasions, but he was not 
admitted.  Also, while the Veteran is noted to have missed 
several weeks of work in 2008 due to his back pain and 
interference with his job has been noted due to limitations, 
such as his inability to lift heavy objects, he has 
maintained full-time employment.    

The Board does not dispute the Veteran's contentions that his 
back disability has caused him to restrict his activities.  
Even so, such complaints have been taken into consideration 
in the decision to assign a 40 percent evaluation for the 
lumbar spine.  As noted, the Veteran's disability does not 
meet the criteria necessary for a rating higher than 40 
percent.  Thus, the Board finds the currently assigned 40 
percent rating, adequately contemplates the symptomatology 
shown and further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.  See Bagwell v. Brown, 9 Vet.App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995); see 
also Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  



III. TDIU

A total disability rating based on individual unemployability 
(TDIU) is a part of a claim for increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  In this case, the Veteran is employed full time and 
has not reported that he was unable to work during the course 
of the appeal.  Inasmuch as there is no evidence of 
unemployability, TDIU is not raised by the record. 


ORDER

An increased rating for degenerative disc disease, secondary 
to lumbar paravertebral fibromyositis, currently rated as 40 
percent disabling is denied.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


